Title: From John Quincy Adams to Charles Francis Adams, 15 July 1823
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son
					Washington 15 July 1823.
				
				The bearer of this Letter Mr Cornelius McLean is a young Gentleman of very respectable character and connections who goes to Cambridge with the view of entering the University after the next Commencement in the Sophomore Class. I pray you to shew him every kind attention and to render him every obliging service that may be in your power—I am, Your affectionate father—
				
					
				
				
			